DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nam et al. (2017/0345882).
 Regarding Claim 1, in Figs 5A-7E and paragraphs 0068 and 0072, Nam et al. discloses a method of manufacturing a display device, the method comprising: providing a thin film transistor T and a first wiring layer 110/146/158 connected to the thin film transistor over a substrate 101; sequentially providing an insulating layer 118/122/126 and a conductive layer 170 on an entire top surface of the substrate 101 to cover the first wiring layer 108/110/146/158 (see Fig. 5A); providing a photoresist pattern 172 on the conductive layer 170 (see paragraph 0065); forming a second wiring layer 132 and a pattern insulating layer 172/182 by etching the conductive layer and the insulating layer using the photoresist pattern as an etch mask (see Figs. 6A-6C and paragraph 0068); and providing a connection electrode 148 connecting the first wiring layer 110/146/158 to the second wiring layer 132 (see Figs 6A-6C and paragraph 0068).  
Regarding Claim 2, a bottom surface of the second wiring layer 132 has a same area as an area of a top surface of the pattern insulating layer 172/182 (see Figs 5B and 6A).  
Regarding Claim 3, a lateral surface of the second wiring layer 132 is connected to a lateral surface of the pattern insulating layer 182 (see Fig. 6B).  
Regarding Claim 4, a display element of the display device includes a pixel electrode 148/132, an emission layer 134, and an opposite electrode 136, and the connection electrode 148 includes a same material as a material of the pixel electrode1 148/132 and is disposed in a same layer as the pixel electrode 148/132.  
Regarding Claim 5, an area of the first wiring layer 110/140/157 is different from an area of the second wiring layer 132.  
Regarding Claim 6, providing a planarization layer 126 covering the first wiring layer 110, the second wiring layer 132 and the pattern insulating layer 172 before the providing the connection electrode 148 (see Figs 5B, 5C and 6A)
Regarding Claim 7, providing a capacitor 140 including a first electrode 142/144 and a second electrode 146, wherein the first electrode 142/144 includes a same material as a material of a gate electrode 106 of the thin film transistor T (see Fig. 5A), and the second electrode 146 overlaps the first electrode 142/144, includes a same material as a material of the first wiring layer 110/146/158, and is disposed in a same layer as the first wiring layer 110/146/158.  
Regarding Claim 8, providing a bias electrode arranged below the thin film transistor (see paragraph 0029)
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAZLI ERDEM whose telephone number is (571)272-1914. The examiner can normally be reached M-F, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAZLI ERDEM/Primary Examiner, Art Unit 2826                                                                                                                                                                                                        10/6/2022